DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
US 2624609 A discloses a lifting plug with a flange with a hole as claimed but only discloses a single flange and fails to disclose the constant inner diameter (ID)
US 20140262335 A1 discloses two flanges (shown in fig. 3) on a lifting plug but this plug is not made from a single piece, does not specify the length of the flanges, and does not disclose the flanges having the same outer diameter. Furthermore, the holes in the intermediate flange would not allow a rod to pass through emerging at two different points as claimed.
US 20170088401 A1 discloses two flanges (220, 230) but not the hole for passage of the rod, does not disclose the constant ID, does not disclose the flanges outer diameters, and appears to teach against the upper flange being longer.
US 4395061 A also lacks the hole, constant ID, and outer diameter of the flange limitations. 
Overall, since no reference was found which specifically taught the same OD for two flanges in a lifting plug and no one of the references teach the remainder of the limitations of the independent claim, the claims are deemed unobvious with respect to the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/17/2022